Jenkins, J.
The assignments of error as to excerpts from the charge of the court are without substantial merit. The evidence authorized the verdict; and the newly discovered evidence, being merely cumulative and tending only to show admissions made in a casual conversation, will not require a new trial, especially where the statements thus proposed to be proved are directly denied by the counter-affidavit of the other party to the 'conversation, and where the integrity of the affiant is assailed. The court did not err in overruling the motion for a new trial. Civil Code (1910), §§ 6085, 6086; Erskine v. Duffy, 76 Ga. 602 (5); Grubb v. Kalb, 37 Ga. 459; Atlanta Consolidated St. Ry. Co. v. McIntire, 103 Ga. 568 (2) (29 S. E. 766); Holliday v. Athens, 10 Ga. App. 709 (7) (74 S. E. 67); Knight v. Northey, 21 Ga. App. 46 (5) (93 S. E. 535).

Judgment affirmed.


Wade, C. J., and Luhe, J., concur.